Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-7, 9, 11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tisserand et al. US publication no.: US 2017/0346428 A1.

Regarding claim 1, Tisserand et al. teach, a motor control system comprising: a controller (see figure 3, ref. B+A) configured to generate a variable supply voltage (see paragraph 66 and claim 1); a direct current (DC) motor including a rotor (rotor 6, figure 3; claim 1) induced to rotate in response to a drive current (IROT, figure 3) generated by the variable supply voltage, the rotation of the rotor generating a mechanical force that drives a component (windings of rotor 6, figure 3); and a ripple count circuit (means of calculation 18, figure 3) configured to filter the drive current based on a rotational speed (.omega.) of the rotor to generate at least one filtered drive current signal (TO and AV_EN, figure 3), wherein the ripple count circuit includes a variable threshold unit (TO_SC_LOW, figure 3) configured to generate a varying threshold signal (TO_SC_LOW, figure 3) based on the at least one filtered drive current TH_HEXCCD_Latch, figure 6) indicative of the rotational speed (.omega.) of the rotor and a rotational position (.theta.) of the rotor based on a comparison between the at least one filtered drive current signal and the varying threshold signal (see paragraphs 82, where it is explained that a comparison is held between the signals and TH_HEXCCD is outputted). 
Regarding claim 2, Tisserand et al. teach, The motor control system of claim 1, wherein the ripple count circuit compares ("TH_HEXCCD", figure 6) the at least one filtered drive current signal to the varying threshold signal, outputs the pulsed output signal having a first output voltage level (TH_HEXCCD_latch, figure 6) when a voltage level of the at least one filtered drive current is greater than or equal to the varying threshold signal, outputs the pulsed output signal having a second output voltage level when a voltage level of the at least one filtered drive current is less than varying threshold signal (“TO” and “Th_SC_LOW, figure 6; see claim 5). 
Regarding claim 6, Tisserand et al. teach,  The motor control system of claim 1, wherein the controller varies a voltage level of the variable supply voltage (B+A, figure 6 and paragraph 66) based on at least one of the rotational speed (.omega.) and the rotational position (.theta.) indicated by the pulsed output signal. 
Regarding claim 7, Tisserand et al. teach, A ripple count circuit comprising: an amplifier (comparator 15, figure 6) configured to amplify a drive current (IROT, figure 6) that drives rotation of a rotor (Rotor 6, figure 6) included in a direct current (DC) motor; a current differential circuit (counter 17, figure 6) configured generate a TO and AV_EN, figure 6) that indicates an instantaneous rate of current change (d(i)/dt)) of the drive current; a bandwidth filter (calculation device 18, figure 6) configured to filter the derivative current signal based on a rotational speed (.omega.) of the rotor so as to output a first filtered signal (IROT_AV, figure 6; see claim 10); a downstream low pass filter (calculation device 18 and second comparison device 19, figure 6) configured to filter the first filtered signal based on the rotational speed (.omega.) of the rotor so as to output a second filtered signal (SCD, figure 6) that eliminates harmonics from the first filtered signal (see paragraphs 82 and 89); a variable threshold unit (TO and TH_SC_LOW, figure 6) configured to generate a varying threshold signal (TO and TH_SC_LOW, figure 6)  based on the second filtered signal; a comparator circuit (TH_HEXCCD, figure 6) configured to compare the second filtered signal to the varying threshold, and to generate a pulsed output signal having a first output voltage level (TH_HEXCCD_latch, figure 6) when a voltage level of the second filtered signal is greater than or equal to the varying threshold signal, and a second output voltage level (TH_SC_Low, figure 6) when a voltage level of the second filtered signal is less than the varying threshold signal, wherein the pulsed output signal indicates the rotational speed (.omega.) of the rotor and a rotational position (.theta.) of the rotor. 
Regarding claim 9, Tisserand et al. teach, the ripple count circuit of claim 7, wherein the downstream low pass filter filters (IROT_AV, figure 6) the first filtered signal according to a varying frequency cutoff that is actively set according to the rotational speed (.omega.) of the rotor. 
Regarding claim 10, Tisserand et al. teach,  A method of determining a rotor speed of a direct current (DC) motor, the method comprising: generating a variable supply voltage (B+A, figure 3); inducing a drive current (IROT, figure 3) based on the variable supply voltage, and rotating a rotor (103) included in the DC motor (rotor 6, figure 3) based on the drive current; generating a mechanical force (irot, figure 3) in response to rotating the rotor to drive a component; filtering (calculation device AV 18, figure 6) the drive current based on a rotational speed of the rotor to generate at least one filtered drive current signal; generating a varying threshold signal (TO and TH_SC_LOW, figure 6) based on the at least one filtered drive current signal; and generating a pulsed output signal (TH_HEXCCD_LATCH, figure 6) indicative of the rotational speed (.omega.) of the rotor and a rotational position (.theta.) of the rotor based on a comparison between the at least one filtered drive current signal  (TO and AV_EN, figure 6) and the varying threshold signal (TO and TH_SC_LOW, figure 6). 
Regarding claim 11, Tisserand et al. teach, The method of claim 10, wherein generating the pulsed output signal comprises: outputting the pulsed output signal (TH_HEXCCD_LATCH, figure 6) having a first output voltage level when a voltage level of the at least one filtered drive current is greater than or equal to the varying threshold signal (TO and TH_SC_LOW, figure 6); and outputting the pulsed output signal having a second output voltage level when a voltage level of the at least one filtered drive (SCD, figure 6) current is less than the varying threshold signal. 
Regarding claim 15, Tisserand et al. teach, The method of claim 10, further comprising actively adjusting a voltage level of the variable supply voltage (B+A, figure 6 and paragraph 66) based on at least one of the rotational speed (.omega.) and the rotational position (.theta.) indicated by the pulsed output signal. 
Allowable Subject Matter
Claims 3-5, 8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHEB S IMTIAZ/Examiner, Art Unit 2846